UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1062



S. REBECCA DACHMAN,

                                              Plaintiff - Appellant,

          versus


JAY P. SIEGEL; KAREN D. WEISS; WILLIAM DAVID
SCHWIETERMAN; PATRICIA KEEGAN; JANE AND JOHN
DOES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-00-
965-AMD)


Submitted:   June 20, 2001                 Decided:   July 13, 2001


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Rebecca Dachman, Appellant Pro Se. Stephen Matthew Schenning,
United States Attorney, Lynne Ann Battaglia, Michael Anthony
DiPietro, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Mary-
land, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     S. Rebecca Dachman appeals the district court’s orders grant-

ing Defendants’ motion to dismiss, or in the alternative, for

summary judgment, and denying her motion for reconsideration, in

this Bivens* action.   We have reviewed the record and the district

court’s opinion and orders and find no reversible error.       Ac-

cordingly, we affirm on the reasoning of the district court.   See

Dachman v. Siegel, No. CA-00-965-AMD (D. Md. Dec. 4 & 18, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of the Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                 2